Citation Nr: 1639435	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for pulmonary embolism with pleurisy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

The issue was remanded for further development by the Board in March 2014.  The issue is once again before the Board.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's pulmonary embolism with pleurisy did not manifest with pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), acute respiratory failure, or outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for pulmonary embolism with pleurisy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.96, Diagnostic Codes 6600, 6817, 6844 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in May 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a new VA examination was obtained with all necessary testing.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Increased Rating - Pulmonary Embolism

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's pulmonary embolism with pleurisy is rated at 60 percent under Diagnostic Code 6817 for pulmonary vascular disease.  Under that regulation, primary pulmonary hypertension, or; chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or; pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale warrants a 100 percent disability rating.  Chronic pulmonary thromboembolism requiring anticoagulant therapy, or; following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction warrants a 60 percent disability rating.  38 C.F.R. § 4.96.

A Note related to the regulation instructs the rater to evaluate other residuals following pulmonary embolism under the most appropriate diagnostic code, such as chronic bronchitis (Diagnostic Code 6600) or chronic pleural effusion or fibrosis (Diagnostic Code 6844), but the rater may not combine that evaluation with any of the evaluations in  Diagnostic Code 6817.  38 C.F.R. § 4.96.

To receive a disability rating in excess of 60 percent under Diagnostic Code 6600 or 6844, the evidence must show either chronic bronchitis or restrictive lung disease with the following: FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.96.

The Veteran attended a VA examination in June 2009.  The examiner noted a diagnosis of pulmonary embolism involving the right middle lobe, superior segment of the right lower lobe, and segmental defect in the left lower lobe.  The examiner noted complaints of shortness of breath with any exertional activities, but normal oxygen saturation.  The Veteran did not use oxygen at home.  Her functional limitation includes difficulty with exertional activities and prolonged walking.  On examination chest movements were normal.  The lungs had normal breath sounds with no wheezes, rales, or rhonchi.  Pulmonary function tests were not performed.  The final diagnosis was residuals of pulmonary embolism involving right middle lobe and superior segment of right lower lobe and left lower lobe with left pleuritic chest pain.  

At a December 2010 VA examination the Veteran reported no history of pulmonary hypertension, right ventricular hypertrophy, cor pulmonale, or respiratory failure.  There were no abnormal breath sounds on examination, nor was there any evidence of congestive heart failure or pulmonary hypertension.  The examiner did not perform a pulmonary function test.  He diagnosed pulmonary embolus, acute, remote history.  He noted no effects on her usual occupation or on her usual daily activities.  

The Veteran was afforded a general medical VA examination in August 2012.  The examiner diagnosed pulmonary vascular disease, specifically pulmonary emboli.  The Veteran reported some shortness of breath with activities, quick position changes, and sometimes wakes up coughing short of breath.  The examiner noted that the Veteran does not require outpatient oxygen therapy.  The examiner noted that she was symptomatic following resolution of an acute pulmonary embolism and that she had a chronic pulmonary thromboembolism requiring anticoagulant therapy.  The examiner noted no pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale.  X-rays showed no cardiopulmonary findings.  The examiner determined that the Veteran's respiratory condition did not impact her ability to work.  Pulmonary function tests were not performed.

The Veteran was afforded a VA examination in April 2014.  The examiner noted that the Veteran was on long-term anticoagulant therapy (Coumadin).  She still had dyspnea on exertion.  She had atypical chest pain in the left chest that reminded her of her pulmonary embolus, but that only occurred when she took deep breaths.  The Veteran's lungs were clear without wheezes or rhonchi.  The examiner noted no clear clinical sign of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, but noted that dyspnea may be suggestive.  The Veteran had no respiratory failure and had no evidence of chronic pulmonary thromboembolism.  The examiner noted dyspnea on exertion and fatigue as well as cough on exertion which could be related to her previous pulmonary emboli.  The examiner noted that the dyspnea and cough could be due to either pulmonary hypertension or bronchospasm related to the previous pulmonary emboli.  Along with her history of previous stroke, the examiner noted that the Veteran may have sleep hypoventilation and if she had hypoventilation that also could be a cause of potential pulmonary hypertension separate from pulmonary emboli though likely service related.  The examiner ordered a pulmonary function test and a sleep nocturnal oximetry test.

The Veteran attended a sleep overnight oximetry consult in May 2014.  The testing showed satisfactory O2 saturation during the study.

The Veteran was afforded a pulmonary function test in June 2014.  The results showed FVC of 3.6L or 96 percent predicted, FEV1 of 3L or 93 percent predicted, FEV1/FVC ratio of 83, and DLCO of 14 ml/min/mmHg or 66 percent predicted.  

Upon completion of the requested testing, the VA examiner provided an addendum opinion in June 2014.  The examiner found that the Veteran had no signs of significant pulmonary hypertension.  The pulmonary function test showed normal spirometry and volume and reduced diffusion but normal when volume corrected.  Reduced diffusion correlates with the Veteran's history of previous pulmonary emboli.  The Veteran had normal oxygenation at rest, but during a five minute walk had desaturation to 90 percent that correlates with diffusion defect and the history of previous pulmonary emboli.  The examiner stated that the Veteran does not show significant pulmonary hypertension as noted by the echocardiogram.  It is noteworthy that the exercise oxymetry on the pulmonary function test showed substantial desaturation of O2 saturation from 97 to 90 percent when walking and the diffusion test showed 48 percent when normal is 80 percent.  These facts correlated with the Veteran's poor exercise tolerance and need to control the pace of her movement as well as rest when walking more often than expected for her age and weight means she has had progressive reduction in pulmonary vasculature.  The echocardiogram revealed that the Veteran had normal RV size and pressures and normal ejection fraction with no signs of significant pulmonary hypertension.  The examiner noted that the Veteran may not have significant pulmonary hypertension seen on echocardiogram, but she continues to have the potential to develop it over the years.  The Veteran did not require oxygen, but had been advised to have an exercise oxymetry every six months in addition to an echocardiogram of the heart to monitor for progressive pulmonary hypertension.

Throughout the period on appeal, the evidence, including diagnostic testing, does not show pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale.  The Board acknowledges that the VA examiner in June 2014 stated that the Veteran does not have significant pulmonary hypertension.  He went on to state that the Veteran has the possibility of developing significant pulmonary hypertension in the future.  The Board finds that this statement does not constitute a diagnosis of pulmonary hypertension.  The remaining evidence shows no diagnosis of pulmonary hypertension and the examiner's description appears to show no pulmonary hypertension that affects the Veteran's disability level.  The Board acknowledges that if the Veteran develops pulmonary hypertension in the future, an increased rating may be warranted at that time.  Currently, the evidence does not support a disability rating in excess of 60 percent under the criteria of Diagnostic Code 6817.  38 C.F.R. § 4.96.

The evidence also does not show FEV-1 less than 40 percent of predicted or FEV-1/FVC less than 40 percent.  The Veteran's FEV-1 was 93 percent and her FEV-1/FVC was 83 percent.  The Veteran's DLCO was 66 percent predicted, greater than the 40 percent required for a higher disability rating.  Again, the Veteran does not have pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy.  The evidence also does not show acute respiratory failure or outpatient oxygen therapy.  The VA examinations specifically showed that the Veteran did not require oxygen therapy.  Therefore, the Veteran does not meet the requirements for a higher disability rating under Diagnostic Code 6600.  38 C.F.R. § 4.96.  

The Board notes that the medical evidence in this case is most probative as the Veteran is not competent to establish the presence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or to measure respiratory function.  

Entitlement to a disability rating in excess of 60 percent for pulmonary embolism with pleurisy is not warranted and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's pulmonary embolism with pleurisy is symptomatic and requires anticoagulant therapy.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.97.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of respiratory symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for pulmonary embolism with pleurisy, headaches, deep vein thrombosis with May-Thurner of the left lower extremity, deep vein thrombosis of the right lower extremity, stroke, tonic-clonic grand mal seizure associated with stroke, and residuals of removal of a mass from the right breast.  The evidence does not suggest that there are any effects of the combination of these disabilities that are not already accounted for in the individually assigned ratings.  Therefore, further discussion in this regard is not warranted.  

Finally, the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was granted individual unemployability effective October 26, 2010.  The Veteran's unemployability was discontinued in November 2014 as the Veteran failed to submit the required employment questionnaire.  The Board notes that should the Veteran submit evidence that she is still unemployed, such as the employment questionnaire (VA Form 21-4140), the individual unemployability would be reconsidered.   



ORDER

Entitlement to a disability rating in excess of 60 percent for pulmonary embolism with pleurisy is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


